 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of June 3, 2014, is
by and among Drone Aviation Holding Corp., a Nevada corporation (the “Parent”),
Drone Aviation Corp., a Nevada corporation (the “Company”) and the shareholders
of the Company (the “Shareholders” and each a “Shareholder”).  Each of the
parties to this Agreement is individually referred to herein as a “Party” and
collectively as the “Parties.”
 
BACKGROUND


The Company has 44,100,000 shares of common stock (the “Company Shares”)
outstanding, all of which are held by the Shareholders.  The Shareholders have
agreed to transfer the Company Shares in exchange for an aggregate of Forty Four
Million One Hundred Thousand (44,100,000) newly issued shares of common stock,
par value $0.0001 per share, of the Parent ( the “Parent Common Stock”), except
that Shareholders who, as a result of receiving the Company Shares would hold in
excess of 3% of the Parent’s issued and outstanding common stock on a
post-Closing (as defined below) basis, may elect, in its sole discretion by
checking the applicable box on the signature page hereto, to receive shares of
the Parent’s Series D Convertible Preferred Stock, with such rights, preferences
and designations as are set forth in the Certificate of Designations of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock,
attached hereto as Exhibit A (the “Parent Preferred Stock, and collectively with
the Parent Common Stock, the “Parent Stock”).
 
The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”), or such other tax free reorganization or restructuring
provisions as may be available under the Code.
 
The Board of Directors of each of the Parent and the Company has determined that
it is desirable to affect this plan of reorganization and share exchange.
 
On May 5, 2014, the Company entered into a share exchange agreement (the “LTAS
Share Exchange Agreement”) with Lighter Than Air Systems Corp (“LTAS”) and the
sole shareholder of LTAS pursuant to which all of the outstanding capital of
LTAS was transferred to the Company in exchange for shares of the Company’s
common stock, causing LTAS to become a wholly owned subsidiary of the
Company.  Under the LTAS Share Exchange Agreement, LTAS made representations and
warranties to the Company which LTAS acknowledges that the Parent shall be
entitled to rely upon as a third party beneficiary thereof as of the date such
representations and warranties were made.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01. (a)           Exchange by the Shareholders.  At the Closing (as
defined in Section 1.02), the Shareholders shall sell, transfer, convey, assign
and deliver to the Parent all of the Company Shares free and clear of all Liens
in exchange for (i) an aggregate of Forty Four Million One Hundred Thousand
(44,100,000) shares of Parent Common Stock and Parent Preferred Stock in such
amounts and in such denominations as set forth on Exhibit B, attached hereto.
 
SECTION 1.02. Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at such
location to be determined by the Company and Parent, commencing upon the
satisfaction or waiver of all conditions and obligations of the Parties to
consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).
 
ARTICLE II
 
Representations and Warranties of the Shareholders
 
Each Shareholder individually, and not on behalf of any other Shareholder,
hereby represents and warrants to the Parent, as follows:
 
SECTION 2.01. Good Title.  The Shareholder is the record and beneficial owner,
and has good and marketable title to its Company Shares with the right and
authority to sell and deliver such Company Shares to Parent as provided
herein.  The Shareholder owns the Company Shares free and clear of any and all
Liens, claims, encumbrances, preemptive rights, right of first refusal and
adverse interests of any kind.  Upon registering of the Parent as the new owner
of such Company Shares in the share register of the Company, the Parent will
receive good title to such Company Shares, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, shareholder
agreements and other encumbrances (collectively, “Liens”).
 
SECTION 2.02. Power and Authority.  All acts required to be taken by the
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken.  This Agreement constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against such Shareholder in
accordance with the terms hereof, subject to applicable bankruptcy, insolvency
and similar laws of general applicability and to general principles of equity.
 
SECTION 2.03. No Conflicts.  The Shareholder has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out the Shareholder’s obligations
hereunder.  No consent, approval or agreement of any individual or entity is
required to be obtained by the Shareholder in connection with the execution and
performance by the Shareholder of this Agreement or the execution and
performance by the Shareholder of any agreements, instruments or other
obligations entered into in connection with this Agreement.  The execution and
delivery of this Agreement by the Shareholder and the performance by the
Shareholder of its obligations hereunder in accordance with the terms hereof:
(i) will not require the consent of any third party or any federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign (“Governmental Entity”) under any statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (ii) to such Shareholder’s knowledge, will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach any contractual obligation to which such Shareholder is a party.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
SECTION 2.04. No Finder’s Fee.  The Shareholder has not created any obligation
for any finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.
 
SECTION 2.05. Purchase Entirely for Own Account.  The Parent Stock proposed to
be acquired by the Shareholder hereunder will be acquired for investment for his
own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholder has no present intention of selling or otherwise
distributing the Parent Stock, except in compliance with applicable securities
laws.
 
SECTION 2.06. Available Information.  The Shareholder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent.
 
SECTION 2.07. Non-Registration. The Shareholder understands that the Parent
Common Stock (or the Parent Preferred Stock and the shares of Parent’s common
stock issuable upon conversion of the Parent Preferred Stock, as the case may
be) have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholder’s representations as expressed herein.
 
SECTION 2.08. Restricted Securities. The Shareholder understands that the shares
of Parent Stock are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Parent Stock would be acquired in a transaction
not involving a public offering.  The Shareholder further acknowledges that if
the Parent Stock is issued to the Shareholder in accordance with the provisions
of this Agreement, such Parent Stock may not be resold without registration
under the Securities Act or the existence of an exemption therefrom.  The
Shareholder represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
SECTION 2.09. Legends.  It is understood that the shares of Parent Common Stock,
Parent Preferred Stock and common stock issuable upon conversion of the Parent
Preferred Stock will bear the following legend or another legend that is similar
to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10. Accredited Investor.  The Shareholder is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and the Shareholder was
not organized for the specific purpose of acquiring the Parent Stock.
 
SECTION 2.11                                Shareholder Acknowledgment.  The
Shareholder has access to and has reviewed the Parent’s filings with the
Securities and Exchange Commission, at WWW.SEC.GOV, including the “Risk Factors”
contained therein.


ARTICLE III
 
Representations and Warranties of the Company
 
The Company has provided to the Parent a Disclosure Schedule (the “Company
Disclosure Schedule”). The Company represents and warrants to the Parent, except
as set forth in the Company Disclosure Schedule, regardless of whether or not
the Company Disclosure Schedule is referenced with respect to any particular
representation or warranty, as follows:
 
SECTION 3.01. Organization, Standing and Power.  The Company is duly
incorporated or organized, validly existing and in good standing under the laws
of the State of Nevada and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company and its Subsidiaries,
a material adverse effect on the ability of the Company to perform its
obligations under this Agreement or on the ability of the Company to consummate
the Transactions (a “Company Material Adverse Effect”).  The Company and each
Subsidiary is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary, except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect.  The Company
has delivered to the Parent true and complete copies of the articles of
incorporation and bylaws of the Company, each as amended to the date of this
Agreement (as so amended, the “Company Charter Documents”).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
SECTION 3.02. Subsidiaries; Equity Interests.  Except as set forth in the
Company Disclosure Schedule, the Company does not own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person (each, a “Subsidiary” and
collectively, the “Subsidiaries”).
 
SECTION 3.03. Capital Structure.  The authorized share capital of the Company
consists of One Hundred Million (100,000,000) shares of common stock with Forty
Four Million One Hundred Thousand (44,100,000) shares outstanding and One
Hundred Million (100,000,000) shares of preferred stock authorized with no
shares of preferred stock outstanding.    No shares or other voting securities
of the Company are issued, reserved for issuance or outstanding. All outstanding
shares of the Company are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Company Charter Documents or any Contract (as defined in
Section 3.04) to which the Company is a party or otherwise bound.  There are no
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or convertible into, or exchangeable for, securities having the right
to vote) on any matters on which holders of Company Shares may vote (“Voting
Company Debt”).  Except as otherwise set forth herein or as set forth in the
Company Disclosure Schedule, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares or other equity interests in, or any security convertible or exercisable
for or exchangeable into any shares or capital stock or other equity interest
in, the Company or any Voting Company Debt, (ii) obligating the Company to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the shares
or capital stock of the Company.
 
SECTION 3.04. Authority; Execution and Delivery; Enforceability.  The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions.  The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.
 
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 3.05(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(b) Except for any filings with the Securities and Exchange Commission (the
“SEC”) and applicable “Blue Sky” or state securities commissions, no material
consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.
 
SECTION 3.06. Taxes.
 
(a) The Company and each Subsidiary has timely filed, or has caused to be timely
filed on its behalf, all Tax Returns required to be filed by it, and all such
Tax Returns are true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.07. Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
or any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Parent Stock or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Company Material Adverse Effect.  Neither the Company
nor any director or officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim or violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
 
SECTION 3.08. Compliance with Applicable Laws.  The Company is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.  This Section 3.08 does not
relate to matters with respect to Taxes, which are the subject of Section 3.06.
 
SECTION 3.09. Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.
 
SECTION 3.10. No Additional Agreements.  The Company does not have any agreement
or understanding with the Shareholders with respect to the Transactions other
than as specified in this Agreement.
 
SECTION 3.11. Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
 
 
7

--------------------------------------------------------------------------------

 


 
ARTICLE IV
 
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Shareholders and the
Company,  that, except as set forth in the Parent SEC Documents (as defined
herein), or in a Disclosure Schedule delivered by the Parent to the Company and
the Shareholders (the “Parent Disclosure Schedule”):
 
SECTION 4.01. Organization, Standing and Power.  The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has made
available to the Company true and complete copies of the articles of
incorporation  of the Parent, as amended to the date of this Agreement (as so
amended, the “Parent Charter”), and the Bylaws of the Parent, as amended to the
date of this Agreement (as so amended, the “Parent Bylaws”).
 
SECTION 4.02. Subsidiaries; Equity Interests.  Except as set forth in the Parent
SEC Documents, the Parent does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.
 
SECTION 4.03. Capital Structure.  The authorized capital stock of the Parent
consists of Three Hundred Million (300,000,000) shares of common stock, par
value $0.0001 per share, and One Hundred Million (100,000,000) shares of
preferred stock, par value $0.0001 per share, of which (i) 3,920,709 shares of
common stock are issued and outstanding (before giving effect to the issuances
to be made at Closing), (ii) Five Hundred and Ninety Five Thousand (595,000)
shares of preferred stock are designated as Series A Convertible Preferred
Stock, of which Five Hundred and Ninety Five Thousand (595,000) are issued and
outstanding, (iii) Three Hundred Twenty-Four Thousand Six Hundred Seventy One
(324,671) shares of preferred stock are designated as Series B Convertible
Preferred Stock, of which Three Hundred Twenty-Four Thousand Six Hundred Seventy
One (324,671) are issued and outstanding, (iv) One Hundred Fifty-Six Thousand
Two Hundred Thirty-One (156,231) shares of preferred stock are designated as
Series B-1 Convertible Preferred Stock, of which One Hundred Fifty-Six Thousand
Two Hundred Thirty-One (156,231) are issued and outstanding; (v) Three Hundred
and Fifty-Five Thousand (355,000) shares of preferred stock are designated as
Series C Convertible Preferred Stock, of which 355,000 are issued and
outstanding, and (vi) no shares of Parent Stock or preferred stock are held by
the Parent in its treasury.  No other shares of capital stock or other voting
securities of the Parent were issued, reserved for issuance or outstanding.  All
outstanding shares of the capital stock of the Parent are, and all such shares
that may be issued prior to the date hereof will be when issued, duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Nevada Revised Statutes, the Parent Charter, the Parent Bylaws or any
Contract to which the Parent is a party or otherwise bound.  Except as set forth
in the Parent SEC Documents, there are no bonds, debentures, notes or other
indebtedness of the Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Parent common stock may vote (“Voting Parent Debt”).  Except in
connection with the Transactions and except as set forth in the Parent SEC
Documents, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent.  As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent.   Except as set forth in the Parent SEC Documents, the
Parent is not a party to any agreement granting any security holder of the
Parent the right to cause the Parent to register shares of the capital stock or
other securities of the Parent held by such security holder under the Securities
Act.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
SECTION 4.04. Authority; Execution and Delivery; Enforceability.  The Parent has
all requisite corporate power and authority to execute and deliver this
Agreement and consummate all Transactions.  The execution and delivery by the
Parent of this Agreement and the consummation by the Parent of the Transactions
have been duly authorized and approved by the Board of Directors of the Parent
and no other corporate proceedings on the part of the Parent are necessary to
authorize this Agreement and the Transactions. This Agreement constitutes a
legal, valid and binding obligation of the Parent, enforceable against the
Parent in accordance with the terms hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(b) No consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and (B) filings under state “blue sky”
laws, as each may be required in connection with this Agreement and the
Transactions.
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a) The Parent has filed all Parent SEC Documents since July 25, 2008, pursuant
to Sections 13 and 15 of the Exchange Act, as applicable (the “Parent SEC
Documents”).
 
(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(c) Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.
 
SECTION 4.07. Information Supplied.  None of the information supplied or to be
supplied by the Parent for inclusion or incorporation by reference in any SEC
filing or report contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
SECTION 4.08. Absence of Certain Changes or Events.  Except as disclosed in the
filed Parent SEC Documents or in the Parent Disclosure Schedule, from the date
of the most recent audited financial statements included in the filed Parent SEC
Documents to the date of this Agreement, the Parent has conducted its business
only in the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Parent;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
 
(i) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
(k) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans; or
 
(m) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
 
 
11

--------------------------------------------------------------------------------

 

 
SECTION 4.09. Taxes.
 
(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.
 
SECTION 4.10. Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Parent SEC Documents to the
date of this Agreement, except as set forth in the Parent SEC Documents or the
Parent Disclosure Schedule, there has not been any adoption or amendment in any
material respect by Parent of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Parent (collectively,
“Parent Benefit Plans”).  As of the date of this Agreement, except as disclosed
in the Parent SEC Documents or the Parent Disclosure Schedule, there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Parent and any current or former employee, officer or
director of the Parent, nor does the Parent have any general severance plan or
policy.
 
SECTION 4.11. ERISA Compliance; Excess Parachute Payments.  The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
SECTION 4.12. Litigation.  Except as disclosed in the Parent SEC Documents,
there is no Action which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Parent Stock or (ii)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Parent Material Adverse
Effect.  Neither the Parent nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim or
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.
 
SECTION 4.13. Compliance with Applicable Laws.  Except as disclosed in the
Parent SEC Documents, the Parent is in compliance with all applicable Laws,
including those relating to occupational health and safety, the environment,
export controls, trade sanctions and embargoes, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.  Except as
set forth in the Parent SEC Documents, the Parent has not received any written
communication during the past two years from a Governmental Entity that alleges
that the Parent is not in compliance in any material respect with any applicable
Law.  The Parent is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Parent Material Adverse Effect.
 
SECTION 4.14. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.
 
SECTION 4.15. Transactions With Affiliates and Employees.  Except as set forth
in the Parent SEC Documents, none of the officers or directors of the Parent
and, to the knowledge of the Parent, none of the employees of the Parent is
presently a party to any transaction with the Parent or any subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Parent, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 4.16. No Additional Agreements.  The Parent does not have any agreement
or understanding with the Shareholders with respect to the Transactions other
than as specified in this Agreement.
 
SECTION 4.17. Investment Company.  The Parent is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.18. Disclosure.  The Parent confirms that neither it nor any person
acting on its behalf has provided any Shareholder or its respective agents or
counsel with any information that the Parent believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by the Parent under a current report on Form
8-K filed after the Closing.  All disclosure provided to the Shareholders
regarding the Parent, its business and the transactions contemplated hereby,
furnished by or on behalf of the Parent (including the Parent’s representations
and warranties set forth in this Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
SECTION 4.19. Listing and Maintenance Requirements.  The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Common Stock on the trading market on which the shares of Parent
Common Stock are currently listed or quoted.  The issuance and sale of the
shares of Parent Stock under this Agreement does not contravene the rules and
regulations of the trading market on which the Parent Common Stock is currently
listed or quoted, and no approval of the stockholders of the Parent is required
for the Parent to issue and deliver to the Shareholders the Parent Stock
contemplated by this Agreement.
 
SECTION 4.20. Contracts.  Except as disclosed in the Parent SEC Documents or the
Parent Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole.  The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 4.21. Title to Properties.  The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Parent has leasehold interests, are free and clear of
all Liens and except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Parent to conduct business as
currently conducted.  The Parent has complied in all material respects with the
terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.
 
SECTION 4.22. Intellectual Property.  The Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole.  The
Parent SEC Documents sets forth a description of all Intellectual Property
Rights which are material to the conduct of the business of the Parent taken as
a whole.  No claims are pending or, to the knowledge of the Parent, threatened
that the Parent is infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right.  To the knowledge of the
Parent, no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.
 
SECTION 4.23 Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Parent.
 
SECTION 4.24 Issuance of the Parent Stock. The shares of Parent Stock are duly
authorized and, when issued in accordance with this Agreement against delivery
of the Company Shares by the Shareholders, Shareholders will receive good title
to such shares of Parent Stock, and such shares will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than
restrictions generally imposed by federal and state securities laws.  The
issuance of the shares of Parent Stock to the Shareholders is not subject to any
preemptive or similar rights to subscribe for or purchase securities.
 
 
 
14

--------------------------------------------------------------------------------

 

 
ARTICLE V

 
Deliveries
 
SECTION 5.01. Deliveries of the Shareholders.
 
(a) At or prior to the Closing, the Shareholders shall deliver to the Parent:
 
(i)  
Certificates representing the Company Shares;

 
(ii)  
this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Company Share transfers as may be required
under applicable law, including, without limitation, recording such transfer in
the share registry maintained by the Company for such purpose); and

 
SECTION 5.02. Deliveries of the Parent.
 
(a) At or prior to the Closing, the Parent shall deliver to the Company:
 
(i)  
This Agreement, duly executed by Parent;

 
(ii)  
a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent approving this Agreement and
the transactions contemplated hereunder, are all true, complete and correct and
remain in full force and effect;

 
(iii)  
a letter of resignation of Michael Haas as interim President of the Parent (Mr.
Haas shall remain a director of the Parent);

 
(iv)  
evidence of the election of Felicia Hess as Chief Executive Officer and Director
of the Parent, Dan Erdberg as Chief Operating Officer of the Parent, and Wayne
Jackson as Chairman of the Board, effective upon the Closing (Ms. Hess, Mr.
Erdberg and Mr. Jackson shall be collectively referred to herein as the
“Incoming Officers and Directors”);

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(v)  
the Executive Employment Agreement by and between Parent and each of Ms. Hess
and Mr. Erdberg in the forms  attached hereto as Exhibits C and D, respectively;

 
(vi)  
the Employment Agreement between the Parent and certain incoming employees, in
the forms attached hereto as Exhibits E and F (such employees shall be referred
to herein as the “Incoming Employee”;

 
(viii)  
the Consulting Agreement between the Parent and a certain third party
consultant, in the form attached hereto as Exhibit G; and

 
(ix)  
the Lockup Agreement substantially in the form attached hereto as Exhibit H,
executed by the holder of the Parent’s Series C Convertible Preferred Stock
attached hereto.

 
(b) Promptly following the Closing, the Parent shall deliver to the
Shareholders, certificates representing the new shares of Parent Stock issued to
the Shareholders as set forth on Exhibit B.


SECTION 5.03. Deliveries of the Company.
 
(a) Concurrently herewith, the Company is delivering to the Parent this
Agreement and the Company Disclosure Schedule executed by the Company.
 
(b) At or prior to the Closing, the Company shall deliver to the Parent a
certificate from the Company, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Company’s Charter Documents and
resolutions of the Board of Directors of the Company approving this Agreement
and the Transactions, are all true, complete and correct and remain in full
force and effect.
 
(c) At or prior to Closing, the Company shall deliver to the Parent, a Lockup
Agreement, substantially in the form attached hereto as Exhibit I (and, in the
case of the Lockup for Mr. Jackson, the Lockup Agreement in the form attached
hereto as Exhibit J), executed by each of the Incoming Officers and Directors
and Incoming Employees, which Lockup Agreement may only be released by the Board
of Directors of the Parent.
 
(d) At or prior to Closing, the Company shall deliver to the Parent the
Non-Competition Waivers as required by Section 6.02(j) herein.
 
ARTICLE VI
 
Conditions to Closing
 
SECTION 6.01. Shareholders and Company Conditions Precedent.  The obligations of
the Shareholders and the Company to enter into and complete the Closing is
subject, at the option of the Shareholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions:
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date, except the representations and warranties of Parent
otherwise qualified by materiality shall be true and correct in all
respects.  The Parent shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by the Parent on or prior to the Closing Date.  The Parent shall
have delivered to the Shareholders and the Company, a certificate, dated the
Closing Date, to the foregoing effect.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent or the Company.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since December 31, 2013
which has had or is reasonably likely to cause a Parent Material Adverse Effect.
 
(d) SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
 
(e) OTCBB Quotation.  The Parent shall have maintained its status as a Company
whose common stock is quoted on the Over-the-Counter Bulletin Board and Parent
shall not have received any notice that any reason shall exist as to why such
status shall not continue immediately following the Closing.
 
(f) Deliveries.  The deliveries specified in Section 5.02 shall have been made
by the Parent.
 
(g) No Suspensions of Trading in Parent Stock; Listing.  Trading in the Parent
Common Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Parent) at any
time since the date of execution of this Agreement, and the Parent Common Stock
shall have been at all times since such date listed for trading on a trading
market.
 
(h) Satisfactory Completion of Due Diligence.  The Company and the Shareholders
shall have completed their legal, accounting and business due diligence of the
Parent and the results thereof shall be satisfactory to the Company and the
Shareholders in their sole and absolute discretion.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(i) Cash on Hand.  The Parent shall have, subsequent to the closing of the
transactions contemplated by this Agreement (which, for the avoidance of doubt,
shall include cash on hand of the Company), together with gross proceeds of any
financings consummated in connection with the transactions contemplated by this
Agreement, cash on hand in the minimum amount of $1,500,000.
 
(j)  Closing Capitalization. At Closing, the authorized capitalization and the
number of issued and outstanding shares of Parent Stock on a fully diluted basis
for the Parent shall be as set forth on Exhibit K.

    SECTION 6.02. Parent Conditions Precedent.  The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a) Representations and Covenants.  The representations and warranties of the
Shareholders and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date, except the representations and
warranties of Shareholders and the Company otherwise qualified by materiality
shall be true and correct in all respects with the same force and effect as
though made on and as of the Closing Date.  The Shareholders and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and the Company on or prior to the Closing Date.  The Company
shall have delivered to the Parent a certificate, dated the Closing Date, to the
foregoing effect with respect to the Company.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since inception which
has had or is reasonably likely to cause a Company Material Adverse Effect.
 
(d) Deliveries.  The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the Shareholders and the Company, respectively.
 
(e) Post-Closing Capitalization.  At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
the Company, on a fully-diluted basis, shall be described in the Company
Disclosure Schedule.
 
(f) Satisfactory Completion of Due Diligence.  The Parent shall have completed
its legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(i) Lockup Agreements.  The Company shall deliver to the Parent at Closing, a
Lockup Agreement, substantially in the form attached hereto as Exhibit I (and,
in the case of Mr. Jackson, the form attached hereto as Exhibit J), executed by
each of the Incoming Officers and Directors and Incoming Employees, which Lockup
Agreement may only be released by the Board of Directors of the Parent.
 
(j)           Waiver of Conflicts.  Each of the Incoming Officers and Directors
and Incoming Employees shall have delivered to Parent evidence of waiver by each
such individual’s current employer of any conflict of interests, non-competition
agreements or similar employment restricting agreements that may be in effect as
it relates to such Incoming Officer.
 
ARTICLE VII
 
Covenants
 
SECTION 7.01. Audit of Company Financial Statements.  The Company shall deliver
to Parent audited financial statements for the period from inception to December
31, 2013 and unaudited financial statements for any subsequent interim period no
later than 50 days from the Closing Date.
 
SECTION 7.02. Public Announcements.  The Parent and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
SECTION 7.03. Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.04. Filing of 8-K and Press Release.  The Parent shall file, no later
than four (4) business days of the Closing Date, a current report on Form 8-K
and attach as exhibits all relevant agreements with the SEC disclosing the terms
of this Agreement and other requisite disclosure regarding the Transactions.
 
SECTION 7.05. Access.  Each Party shall permit representatives of any other
Party to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.
 
ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01. Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
 
 
19

--------------------------------------------------------------------------------

 
 
 

 
If to the Parent, to:
Drone Aviation Holding Corp.
11653 Central Parkway, Jacksonville, FL 32224
Attn: President
          If to the Company, to:
Drone Aviation Corp.
101 Middlesex Turnpike, Box #312
Burlington, MA 01803
Attn: President
 

 
If to the Shareholders at the addresses set forth in Exhibit A hereto.
 
SECTION 8.02. Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Shareholders.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
SECTION 8.03. Replacement of Securities.  If any certificate or instrument
evidencing any Parent Stock, is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Parent Stock.  If a
replacement certificate or instrument evidencing any Parent Stock is requested
due to a mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
SECTION 8.04. Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, Parent and the Company will be entitled to specific performance
under this Agreement.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
SECTION 8.05. Limitation of Liability.  Notwithstanding anything herein to the
contrary, each of the Parent and the Company acknowledge and agree that the
liability of a Shareholder arising directly or indirectly, under any transaction
document of any and every nature whatsoever shall be satisfied solely out of the
assets of such Shareholder, and that no trustee, officer, other investment
vehicle or any other affiliate of such Shareholder or any investor, shareholder
or holder of shares of beneficial interest of such Shareholder shall be
personally liable for any liabilities of such Shareholder.  Notwithstanding
anything to the contrary herein, the obligations of each Shareholder under this
Agreement are several and not joint with the obligations of any other
Shareholder, and no Shareholder shall be responsible in any way for the
performance of the obligations of any other Shareholder under this Agreement.
Nothing contained herein or in this Agreement, and no action taken by any
Shareholder pursuant hereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Shareholder shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Shareholder to be joined
as an additional party in any proceeding for such purpose. Each Shareholder has
been represented by its own separate legal counsel in its review and negotiation
of this Agreement.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
SECTION 8.06. Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
SECTION 8.07. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 8.08. Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.
 
SECTION 8.09. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.
 
SECTION 8.10. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws.  Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in Nevada, and the
parties hereby waive any and all rights to trial by jury.
 
SECTION 8.11. Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 
The Parent:
DRONE AVIATION HOLDING CORP.
 
By: ________________________
Name:   Michael Haas
Title:    Interim President
 
The Company:
DRONE AVIATION CORP.
 
By:______________________
Name: Glenn Kesner
Title: President
 
 




 
22

--------------------------------------------------------------------------------

 




The Shareholders:
 


________________________________
By:
Title:
Election to Receive Preferred Stock:____




________________________________
By:
Title:
Election to Receive Preferred Stock:____




________________________________
By:
Title:
Election to Receive Preferred Stock:____






________________________________
By:
Title:
Election to Receive Preferred Stock:____






________________________________
By:
Title:
Election to Receive Preferred Stock:____
 
________________________________
By:
Title:
Election to Receive Preferred Stock:____

 
 
23

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------